Citation Nr: 1626934	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to July 1986, and from March 1988 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Regional Office in Oakland, California.

In July 2014, the Veteran testified during a video conference hearing before the undersigned. A transcript of that hearing is contained within the Virtual VA electronic folder.  

These claims were previously before the Board in September 2014, at which time the Board granted a claim of service connection for tinnitus and remanded the present claims, including claims of service connection for a left shoulder disability and hypertension, for additional development.  In a February 2016 rating decision, the Appeals Management Center (AMC) granted the Veteran's claims of service connection for a left shoulder disorder and hypertension.  Therefore, those claims are no longer before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's low back disorder had its onset in service, within one year or service, or is otherwise etiologically related to any incident or injury in service.

2.  The preponderance of the evidence is against finding that the Veteran's allergic rhinitis had its onset in service or is otherwise etiologically related to any incident or injury in service.


CONCLUSIONS OF LAW

The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

The criteria for service connection for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In December 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was also provided notice as to how disability ratings and effective dates are assigned.

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in January 2016.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In addition, there has been substantial compliance with the Board's remand as the AOJ obtained the outstanding treatment records and provided the Veteran with adequate VA examinations that were based on a review of the history, a physical examination, and opinions supported by a rationale.

The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity, as distinguished from isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

The Veteran contends he is entitled to service connection for a low back disability and allergic rhinitis.  For the reasons stated below, the Board finds that service connection is not warranted for either disorder.

Low back disorder

The Veteran contends that service connection for low back pain is warranted on the basis that he has had low back pain ever since his discharge from active service. He testified that he went to sick bay at least once to obtain medication for low back pain in 1982, following some heavy lifting. 

Service treatment records show that in July 1987, the Veteran denied back trouble.  A July 1987 report of medical exam shows a normal clinical evaluation of the Veteran's spine.  On the accompanying report of medical history, the Veteran denied recurrent back pain.  In February 1989, the Veteran complained of chest pain that radiated to his left arm and back.  In March 1988, September 1990 and May 1992 dental heath questionnaires, the Veteran denied arthritis. Additionally, in the May 1992 report of medical history upon separation, the Veteran denied arthritis.  The Veteran did not respond to the section regarding recurrent back pain, but a contemporaneous clinical evaluation of his spine was normal.  

Post service treatment records show the Veteran reported to urgent care in May 2000 with complaints of mid-abdominal pain and occasional back pain since January 2000.  A December 2011 treatment record showed the Veteran developed low back pain after moving a recycling cart at his home.  Lumbar region strain was diagnosed.  In a January 2012 treatment record, the Veteran reported myalgias in his back.  A June 2015 treatment record showed the Veteran complained of back pain.  In August 2015, the Veteran sought treatment for low back pain likely secondary to degenerative joint disease.  

The Veteran underwent a VA exam in January 2016.  The examiner noted a diagnosis of degenerative arthritis of the spine.  The examiner performed a full examination of the Veteran and considered his lay statements.  The examiner opined that it is not as least as likely as not that the Veteran's low back disorder was incurred in or related to his military service.  In support of this opinion, the examiner provided the following rationale:

STRs do not contain record of medical care or complaint for back pain. Exit record is silent for a back condition. There is no documentation of ongoing low back condition since military service. As described by his outside provider the current medical condition appears to have been more recent onset. [Private treatment] records from Dec 2011: "56 yo male developed low back pain after moving recycling cart at his home several days ago." Vet's BMI is 30, which along w his age, are more likely contributors of his ongoing low back condition. DJD of the lumbosacral spine is relatively common in patients of his age group and clinical demographics. Exam findings are out of proportion to what is expected based on objective data. The loss of muscle strength in the lower extremities in all motions tested cannot be explained by objective data. Vet works as a janitor but in the Examiner's presence he is unable to get from the chair to the exam table w/o demonstrating great difficulty, and he asks for his son for assistance to get dressed and undressed.

In this case, there is no dispute that the Veteran has a back disorder, including degenerative arthritis. 

With respect to an in-service disease or injury, review of the service treatment records shows no notation of any back symptoms or injuries. However, the Veteran testified that he began experiencing back pain during service after heavy lifting of cooking supplies.  He recalled seeking treatment through sick bay.  The Veteran is competent to provide lay evidence regarding his observable symptoms, specifically the incurrence of back pain during service. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, while the Veteran contends that his current back disorder is related to service, the January 2016 VA examiner opined to the contrary.  Specifically, the examiner stated that his back disorder appears to have a recent onset, as there was no evidence of complaints of back pain upon discharge from service, including a normal clinical evaluation of his spine, and post-service treatment records indicate that his back pain began in December 2011, upon moving a recycling cart. 

In this case, the Board finds the contemporaneous treatment records during and post service to be more probative as to his symptoms during those periods.  The Veteran denied back pain and arthritis during service and reported the onset of symptoms after a particular event in 2011.  As the service treatment records contain specific denials on back pain and arthritis and show normal examinations of his spine, they objectively reflect that he was not experiencing back pain during those times.  The Veteran's current statements significantly conflict with those records and his report in 2011 that back symptoms began with a contemporaneous event, accordingly, his current statements are not entitled to a finding of credibility.

Additionally, with regard to etiology, the January 2016 VA examination report is the most probative evidence of record as it is based upon a review of the Veteran's claims file, an examination, and as a rationale was provided.   Significantly, the January 2016 VA examiner's findings have taken into account the Veteran's contentions that his back pain began during service but has also considered the more probative contemporaneous medical records showing a normal spine along with the absence of complaints of a back disorder until 2011, 19 year after discharge.  The examiner also cited to the Veteran's age and body type as two more likely contributors to his current disorder.  Accordingly, the Board concludes that the VA opinion is found to carry significant weight. No other competent opinion providing a positive nexus between service and the Veteran's current back disorder has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his symptoms. However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his diagnosed back disorders, and whether such were caused by his contended accident in service or by his subsequent injuries following service, or by natural aging. See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation. 

Furthermore, since no treatment records indicate that the arthritis of the spine manifested within a year of service, nor has the Veteran alleged this to be the case, the claim cannot be granted based on 38 C.F.R. § 3.303(b). In addition, continuity of symptomatology since discharge from service is not shown as a back disorder was not noted in service.  In this regard, the physical examination of the spine was normal on separation examination. Therefore a nexus between service and the Veteran's current back disorder cannot be established, and the claims fail on Shedden element (3). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Allergic Rhinitis 

The Veteran contends that service connection for allergic rhinitis is warranted on the basis that it had its onset in active service.  At the July 2014 Board hearing, the Veteran testified that it was seasonal and that he had watery eyes. He stated that it started around 1982 and continued after his service discharge. 

Service treatment records reveal a July 1987 report of medical examination showing a normal clinical evaluation of the Veteran's nose and sinuses.  On the accompanying report of medical history, the Veteran denied sinusitis, hay fever, chronic or frequent colds, and ear, nose, or throat trouble.  In March 1986, September 1990 and May 1992 dental heath questionnaires, the Veteran denied hay fever and sinus problems. Additionally, in the May 1992 report of medical history upon separation, the Veteran denied ear, nose, or throat trouble, sinusitis, and hay fever.  A clinical evaluation of his nose and sinuses was normal.  

Post service treatment records show an April 2007 treatment record showing the Veteran had a past medical history of allergic rhinitis but did not indicate the date of onset.  

The Veteran appeared at a Board hearing in July 2014.  He testified that the allergic rhinitis was seasonal and that he always had watery eyes and nose.  

The Veteran underwent a VA exam in January 2016.  The examiner noted a diagnosis of allergic rhinitis.  He opined that it was less likely than not due to or incurred as a result of service.  In support of this opinion, the examiner noted that the Veteran's exit examination was silent for rhinitis.  

The Board notes that the Veteran is competent to report observable symptoms, but in this case, the objective medical evidence is more probative than the Veteran's lay statements.  Although the Veteran claims that his watery eyes and running nose began in service, service treatment records show that he repeatedly denied these symptoms.  Accordingly, his current statements significantly conflict with the contemporaneous records and are not credible.  Therefore, the Board finds that the preponderance of evidence is against finding that the Veteran's allergic rhinitis had its onset during service.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for degenerative arthritis of the spine is denied.

Service connection for allergic rhinitis is denied.  


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


